Citation Nr: 0402047	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  01-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a head injury.  

2.  Entitlement to service connection for claimed asthma.  

3.  Entitlement to service connection for claimed kidney 
disease.  

4.  Entitlement to service connection for claimed liver 
disease.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1988 to May 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the RO in New York, 
New York.  The jurisdiction over the veteran's claims folder 
was transferred to the RO in Buffalo, New York in September 
2000.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.  

2.  The veteran currently is not shown to have residuals of a 
head injury suffered in service.  

3.  The veteran currently is not shown to have asthma or 
other pulmonary disorder due to service.  

4.  The veteran currently is not shown to have a kidney 
disorder due to service.  

5.  The veteran's currently demonstrated liver disease is 
shown to be due to the abuse of alcohol.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have residual head disability 
due to an injury or other disease that was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

2.  The veteran is not shown to have disability manifested by 
asthma due disease or injury that was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

3.  The veteran is not shown to have kidney disability due to 
disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  

4.  The claim of service connection for liver disease must be 
denied by operation of law.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 and Supp. 2002); 38 C.F.R. § 3.301 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to the 
veteran's renal functioning.  The service medical records are 
also silent with regard to treatment for a head injury.  A 
February 1996 consultation sheet shows an impression of 
alcohol dependence.  A September 1997 summary of care also 
shows alcohol dependence.  

The report of a medical evaluation board indicates that the 
veteran was diagnosed with mild exercise induced asthma in 
March 1996.  His workup included an unremarkable physical 
examination with normal laboratory work, electrocardiogram 
and X-ray studies.  

The examiner noted a history of alcohol dependence with 
rehabilitation program in 1990.  He indicated that the 
veteran's asthma had no impact on his work performance and 
that exercise tolerance was very good.    

In May 1998 the base mental health clinic contacted the 
veteran's commander regarding his failure to report for an 
appointment.  The clinic was informed that the veteran was on 
terminal leave.  The veteran's discharge record indicates 
that he was released from active service in May 1998.  

A July 1998 Air Force treatment record shows that the veteran 
had been seen several weeks prior thereto for flu syndrome 
and that an evaluation had shown elevated liver function 
tests.  A CT scan revealed that the veteran's liver was 
diffusely decreased in attenuation, consistent with fatty 
change.  No abnormalities were demonstrated in the kidneys.  
The treating physician indicated the possibility of alcohol 
versus other heptocellular process, noting that the veteran 
drank a 12-pack of beer every weekend.  

In an August 1998 treatment note, the physician opined that 
the veteran suffered from alcoholic hepatitis.  The veteran 
was advised not to drink any alcohol.  A subsequent August 
1998 treatment note indicates that the veteran was suffering 
from alcohol withdrawal.  

The veteran submitted the instant claim of service connection 
in December 1998.  Along with his claim, he submitted a 
report of accidental injury indicating that he had tripped 
and hit his head on a large boulder in August 1998.  He 
indicated that he had not been in the armed forces at the 
time of the injury, but noted that he had been treated at an 
Air Force hospital.  

A VA examination was conducted in January 1999.  The veteran 
indicated a history of a liver problem and a kidney problem.  
He also noted that he had suffered a head injury after 
service discharge.  

On physical examination, the veteran was tremulous.  His 
lungs were clear to auscultation.  The head was norm 
cephalic.  The complete blood count was normal.  The 
diagnoses were those of history of kidney problem, 
asymptomatic; history of liver problem, asymptomatic; history 
of head trauma, asymptomatic and question of alcohol abuse or 
addiction.  

An April 2000 VA echocardiography report showed that the 
veteran's liver was enlarged, with focal nodular bulging of 
the contour of the right lobe, suggesting a lesion.   

In May 2000, the veteran denied having chest pain and 
shortness of breath.  He endorsed recurrent abdominal pain.  
A liver biopsy was performed in September 2000 and revealed 
bridging fibrosis, portal chronic inflammation and steatosis.  
A June 2001 note indicated that the veteran had complaints of 
chest pain and that such symptoms were probably 
gastrointestinal.  

The veteran was admitted to a VA medical center (VAMC) in 
November 2001 with acute, mild, ethanol induced pancreatitis.  

A VA examination was performed in December 2001.  The 
examiner noted a history of moderately heavy alcohol use.  
The veteran reported that he had not used alcohol since his 
hospitalization, with the exception of two drinks on 
Christmas.  

The examiner noted that the veteran had been diagnosed with 
asthma in service.  The veteran indicated that pulmonary 
function tests on discharge were normal.  He denied using 
medication for asthma.  

On physical examination the veteran's lungs were clear to 
auscultation.  The examiner noted mild epigastric tenderness 
and indicated that it was probably due to the pancreatitis.  
The impression was that of gastroesophageal reflux disease, 
pancreatitis, early cirrhosis and no evidence of asthma.  His 
pulmonary function tests were normal.  

The veteran failed to report for a VA examination scheduled 
in April 2002.  

In June 2002 the RO forwarded the veteran's claims folder to 
a VA physician for an opinion regarding the etiology of the 
veteran's liver disease.  The physician noted the history of 
heavy drinking and indicated that the veteran was found to 
have elevated liver enzymes during active service.  He 
pointed out that liver enzymes would elevate with the 
moderate to above moderate use of alcohol.  

He indicated that the findings of the September 2000 liver 
biopsy were indicative of early cirrhosis, which was commonly 
associated with heavy alcohol abuse.  

He also noted that the veteran's episodes of pancreatitis 
were also associated with heavy alcohol abuse.  He opined 
that the veteran's liver problem was related to the abuse of 
alcohol.  

The veteran was hospitalized in September and October 2002 
for acute alcoholic pancreatitis.  


II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA and the implementing regulations were in effect when 
the veteran's case was most recently considered by the RO.  
The record reflects that, through the Statement of the Case 
and supplements thereto and correspondence from the RO to the 
veteran, the veteran has been informed of the requirements 
for the benefits sought on appeal, the evidence and 
information needed to substantiate the claims, the 
information required of the veteran to enable the RO to 
obtain evidence on his behalf, and the assistance that VA 
would render in obtaining evidence on the veteran's behalf.  

Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran's service medical records and VA treatment 
records have been associated with the claims folder, and the 
veteran has been afforded appropriate VA examinations.  

A review of the veteran's record was conducted and an opinion 
obtained regarding the etiology of the veteran's liver 
disease.  Although the RO has not obtained medical opinions 
regarding the claimed asthma, residuals of a head injury or 
kidney disease, there is no competent evidence to show that 
he has current lung, head or kidney disability due to disease 
or injury in service.  

Therefore, in the Board's opinion, there is no reasonable 
possibility that such opinions would substantiate the claims.  

Accordingly, VA is not obliged to obtain such opinions.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the veteran 
nor his representative has identified any other evidence or 
information that could be obtained to substantiate the claims 
decided herein.  

The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  


III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131.  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  


Service Connection for Residuals of a Head Injury

A careful review of the record shows the veteran's report of 
a head injury in August 1998.  He has indicated that he was 
not in the service at the time of the claimed injury.  

The service medical records also show no treatment for a head 
injury, nor do they reflect any diagnosis, complaint or 
abnormal finding in this regard.  

The veteran has neither submitted nor identified evidence 
suggesting that he currently suffers from the residuals of a 
head injury incurred in service.  

Moreover, the head injury the veteran has described occurred 
subsequent to his discharge from active service.  He has not 
identified an in-service incident as the alleged cause of 
this claimed disability.  

As there is no evidence of an in-service head injury or other 
evidence establishing that the veteran currently suffers from 
the residual disability of such a head injury, the Board must 
conclude that service connection is not warranted.  



Service Connection for Kidney Disease

With regard to this claim the Board notes that there is no 
evidence that the veteran experienced any kidney 
abnormalities during his active service, nor is there 
evidence of current kidney disease.  

In fact, the testing in August 1998 revealed no abnormalities 
of the veteran's kidneys.  The veteran has not submitted or 
identified any evidence showing that he currently suffers 
from any disease of the kidneys.  The preponderance of the 
evidence establishes that the veteran has no current kidney 
disease that can be attributed to service.  Therefore, the 
claim of service connection must be denied.  


Service Connection for Asthma

On review of the evidence of record, the Board concludes that 
service connection is not warranted for asthma.  

In this regard, the Board notes that, although the veteran 
was diagnosed with mild exercise induced asthma in 1996, 
there is no medical evidence showing that the veteran 
currently suffers from current disability due to asthma or 
other pulmonary condition.  

On VA examination in December 2001 the veteran's pulmonary 
function tests were normal, and the examiner found no 
evidence of asthma.  Although the veteran was invited to 
identify or submit evidence showing that he currently has 
asthma, he has not done so.  

Accordingly, the veteran's claim must fail because the 
preponderance of the evidence establishes that he does not 
have the current disability manifested by asthma.  



Service Connection for Liver Disease

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, amended former 38 U.S.C.A. §§310 and 331 (now 
redesignated as §§ 1110 and 1131) to prohibit, effective for 
claims filed after October 31, 1990, payment of compensation 
for any disability that is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  

Also amended was 38 U.S.C.A. § 105(a) to provide that, 
effective for claims filed after October 31, 1990, an injury 
or disease incurred during active service will not be deemed 
to have been incurred in line of duty if the injury or 
disease was a result of the person's own abuse of alcohol or 
drugs.  

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) provides in relevant part that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.  

Alcohol abuse is defined as "the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user...." 38 C.F.R. § 
3.301(d).  38 C.F.R. § 3.1(m) was amended to provide that the 
term "in the line of duty" excludes any injury or disease 
that was the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, that was a 
result of his or her abuse of alcohol or drugs.  

The evidence indicates that the veteran was diagnosed with 
alcohol dependence during active service.  He attended group 
therapy shortly before his service discharge.  

The veteran's VA treatment records show that he has been 
treated for illness related to his abuse of alcohol.  
Moreover, the VA physician who reviewed the veteran's records 
in June 2002 concluded that the veteran's liver problem was 
related to the abuse of alcohol.  

The provisions discussed hereinabove clearly preclude the 
granting of benefits for disability that result from the 
veteran's abuse of alcohol.  Where a claim is for a benefit 
not provided by law, it is properly denied.  See Sabonis v. 
Brown,  6 Vet. App. at 426, 430.  

As the veteran's claim of service connection for alcoholism 
was filed in June 1996, long after the effective date of OBRA 
1990, it lacks legal merit and must be denied by operation of 
law.  



ORDER

Service connection for the residuals of a head injury is 
denied.  

Service connection for asthma is denied.  

Service connection for kidney disease is denied.  

The claim of service connection for liver disease is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



